Exhibit 10.2
Execution Version    
 



















GUARANTY AGREEMENT








Dated as of April 20, 2018








of








GLOBAL WATER, LLC






 















































4369623.1
04/11/18



--------------------------------------------------------------------------------






GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT, dated for identification as of April 20, 2018 (this
“Guaranty”), is made by GLOBAL WATER, LLC, a Delaware limited liability company
(‘‘Guarantor’’), in favor of MIDFIRST BANK, a federally chartered savings
association (“Bank”).
PRELIMINARY STATEMENTS
I.Global Water Resources, Inc., a Delaware corporation (the “Company”), entered
into a Note Purchase Agreement dated as of May 20, 2016, as modified by
Amendment No. 1 to Note Purchase Agreement dated as of December 19, 2017, and
Amendment No. 2 to Note Purchase Agreement of even date herewith (and as further
amended, supplemented or restated at any relevant time the “Note Purchase
Agreement”) with the Persons listed on the signature pages thereto or their
successors as holders of the Notes (the “Noteholders”). The obligations of the
Company to the Noteholders under the Note Purchase Agreement and evidenced by
the Notes are the “Note Obligations” and are guaranteed by Guarantor pursuant to
a Guaranty Agreement dated June 24, 2016 (the “Note Guaranty”).
II.The Company and Bank are parties to a Loan Agreement of even date herewith
(as amended, supplemented or restated at any relevant time the “Loan
Agreement”), pursuant to which Bank has agreed to provide the Company a multiple
advance revolving credit facility in the initial maximum principal amount of
$8,000,000 (the “Revolver”). The holder (including the Bank) of the Revolver
Note at any relevant time is the “Holder.” The Revolver and other Obligations of
the Company to the Holder evidenced by the Loan Agreement and Revolver Note are
the “Revolver Obligations.”
III.The Note Obligations and Revolver Obligations are guaranteed by the Note
Guaranty and this Guaranty, respectively, and those guaranties are secured by
pledges of Equity Interests in certain Subsidiaries and other Collateral and
subject to the Agency Agreement described below.
IV.The Company, Bank, Noteholders and U.S. Bank National Association, a national
banking association, as Collateral Agent for the benefit of the Noteholders and
Bank, are or will be parties to an Amended and Restated Collateral Agency
Agreement of even date herewith (and as further amended, supplemented or
restated from time to time the “Agency Agreement”).
V.It is a condition of the Bank’s Commitment in the Loan Agreement to provide
the Revolver that this Guaranty be executed and delivered by Guarantor and be in
full force and effect. Guarantor will receive direct and indirect benefits from
the Loan Agreement and the Revolver. The member and manager of Guarantor have
determined that obtaining the Revolver is in the best interests of Guarantor.
VI.Capitalized terms used at any place in this Guaranty and not defined herein
(including by reference to another document) have the meanings provided by the
Loan Agreement.





--------------------------------------------------------------------------------






NOW THEREFORE, in consideration of the execution and delivery of the Loan
Agreement and the Commitment, and the issuance of the Revolver Note, Guarantor
hereby covenants and agrees with, and represents and warrants to each Holder, as
follows:
SECTION 1.GUARANTY. Guarantor irrevocably and unconditionally guarantees to each
Holder the due and punctual payment in full of all of the following (the
“Guaranteed Obligations”): (a) all Revolver Obligations, including all principal
of, interest on (including interest accruing after the filing of any petition in
bankruptcy, or commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), and any other amounts due under or pursuant to, the
Loan Agreement and/or Revolver Note when and as due and payable (at stated
maturity, by required or optional prepayment, by acceleration or otherwise); and
(b) all fees, expenses, indemnities and other sums which become due to the
Holder or Collateral Agent under or pursuant to the Revolver Note, Loan
Agreement, Agency Agreement or any other Revolver Document. The Guarantor’s
liability hereunder is joint and several with any other Person(s) who may
guarantee any Guaranteed Obligations.
The guaranty in the preceding paragraph is an absolute, present and continuing
guaranty of payment and not of collectability and is in no way conditional or
contingent on any attempt to collect from any other Obligor any Guaranteed
Obligations or on any other action, occurrence or circumstance whatsoever. If
the Company fails to pay any Guaranteed Obligations, Guarantor agrees to pay the
same when due to the Collateral Agent and/or Holder entitled thereto, without
demand, presentment, protest or notice of any kind, in lawful money of the
United States of America, pursuant to the requirements for payment specified in
the relevant Revolver Documents. Each default in payment of any Guaranteed
Obligations will give rise to a separate cause of action and separate suits may
be brought as each cause of action arises. Guarantor agrees that the Revolver
Note may (but need not) make reference to this Guaranty Agreement.
Notwithstanding any other provision of this Guaranty, if at any time the
Guaranteed Obligations exceed the Maximum Guaranteed Amount determined as of
such time with regard to Guarantor, then this Guaranty will be automatically
amended to reduce the Guaranteed Obligations hereunder to the Maximum Guaranteed
Amount. Such amendment will not require the consent of Guarantor or any Holder
and will be automatically consented to by the Guarantor and each Holder. The
Guaranteed Obligations may at any time exceed the Maximum Guaranteed Amount
without affecting or impairing the obligation of Guarantor. “Maximum Guaranteed
Amount” means as of any date of determination with respect to Guarantor, the
lesser of the: (a) amount of Guaranteed Obligations outstanding on such date;
and (b) maximum amount that would not render the Guarantor’s liability under
this Guaranty subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor Law) or any comparable provision of applicable
state Law.
SECTION 2.OBLIGATIONS ABSOLUTE. The obligations of Guarantor hereunder are
primary, absolute, irrevocable and unconditional, irrespective of the validity
or enforceability of any other Revolver Document, will not be subject to any
counterclaim, setoff, deduction or defense based on any claim Guarantor may have
against any other Obligor, Holder or otherwise, and will remain in full force
and effect without regard to, and will not be released, discharged or affected
by, any circumstance or condition whatsoever (whether or not Guarantor has any
knowledge or notice thereof), including any: (a) amendment to, supplement to or
restatement of the Revolver Note or any other Revolver Document (it being agreed
the obligations of Guarantor hereunder will apply to the Revolver Note or other
Revolver Document as so amended, supplemented or restated) or any assignment or
transfer thereof or of any interest therein, or any furnishing, acceptance or
release of any Collateral or other security for the any Guaranteed Obligations;
(b) waiver, consent, extension, indulgence or other action or inaction under or
in respect of the Revolver Note or any other Revolver Document; (c) bankruptcy,
insolvency, arrangement, reorganization, readjustment, composition, liquidation
or similar proceeding with respect to any other Obligor or its property; (d)
merger, amalgamation or consolidation of any Obligor into or with any other
Person or any sale, lease or transfer of


2

--------------------------------------------------------------------------------





any assets of any Obligor to any Person; (e) failure on the part of the Company
to comply with or perform any other agreement with Guarantor; (f) failure on the
part of the Collateral Agent or any Holder to obtain, maintain, register or
otherwise perfect any Collateral or other security; or (g) other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (whether or not similar to the foregoing), however
material or prejudicial it may be to Guarantor or to any subrogation,
contribution or reimbursement rights of Guarantor.
SECTION 3.WAIVER. Guarantor unconditionally waives to the fullest extent
permitted by Law: (a) notice of acceptance hereof, of any action taken or
omitted in reliance hereon and of any default by the Company in the payment or
performance of any amount or duty due under the Revolver Note or any other
Revolver Document, and of any matter referred to in Section 2; (b) all notices
which may be required by Law or otherwise to preserve any rights of the
Collateral Agent or any Holder against Guarantor, including notice or
presentment to or demand for payment from the Company or Guarantor, of any
default or protest for nonpayment or dishonor and the filing of claims with a
court in the event of the bankruptcy of the Company; (c) any right to require
the Collateral Agent or any Holder or Noteholder to enforce, assert or exercise
any right, power or remedy including any right, power or remedy conferred by the
Revolver Note or any other Revolver Document, the Note Purchase Agreement, any
Notes, the Note Guaranty or the Agency Agreement; (d) any requirement for
diligence on the part of the Collateral Agent or any Holder; and (e) any other
act or omission or delay which might in any manner or to any extent vary the
risk, or otherwise operate as a discharge of, Guarantor or in any manner lessen
the obligations of Guarantor hereunder.
SECTION 4.OBLIGATIONS UNIMPAIRED. Guarantor authorizes the Collateral Agent
and/or Holder (as applicable), without notice or demand to Guarantor or
affecting its obligations hereunder, from time to time to: (a) renew,
compromise, extend, accelerate or otherwise change the time for payment of, all
or any part of the Revolver Note or any of the other Revolver Documents; (b)
change any representations, covenants, events of default or other terms or
conditions of or pertaining to the Revolver Note or any of the other Revolver
Documents, including decreases or increases in amounts of principal, rates of
interest or fees, or other Guaranteed Obligations; (c) take and hold Collateral
and other security for the payment of the Revolver Note or any of the other
Revolver Documents, for the performance of this Guaranty or otherwise from the
Indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate and
release any such Collateral and other security; (d) apply any such Collateral
and security and to direct the order or manner of sale thereof as the Collateral
Agent (in accordance with the Collateral Agreement) or Holders and Noteholders
in their sole discretion may determine; (e) obtain additional or substitute
endorsers or guarantors; (f) exercise or refrain from exercising any rights
against the Company and others (including other guarantors); and (g) subject to
the Agency Agreement, apply any sums, by whomsoever paid or however realized, to
the payment of the Guaranteed Obligations. Neither the Holder nor Collateral
Agent shall have any obligation to proceed against any additional or substitute
endorsers or guarantors or pursue or exhaust any Collateral or other security
provided by any Person or to pursue any other remedy.
If an event permitting the acceleration of the maturity of the principal amount
of the Revolver exists and such acceleration is at such time prevented or the
right of any Holder to receive any payment on account of the Guaranteed
Obligations is at such time delayed or otherwise affected by reason of the
pendency against any Obligor or other guarantor of a case or proceeding under a
bankruptcy or insolvency Law, Guarantor agrees that, for purposes of this
Guaranty and its obligations hereunder, the maturity of such principal amount
will be accelerated with the same effect as if the Holder had accelerated the
same in accordance with the Loan Agreement, and Guarantor shall forthwith pay
such accelerated Guaranteed Obligations.


3

--------------------------------------------------------------------------------





SECTION 5.SUBROGATION AND SUBORDINATION.
(a)Guarantor will not exercise any rights which it may have acquired by way of
subrogation under this Guaranty, by any payment made hereunder or otherwise, or
accept any payment on account of such subrogation rights, or any rights of
reimbursement, contribution or indemnity or any rights or recourse to any
Collateral or other security for the Revolver or Notes or this Guaranty, unless
and until all Guaranteed Obligations have been indefeasibly paid in full in
cash.
(b)Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to Guarantor, whether now existing or hereafter arising, including all
rights and claims described in Section 5(a), to the indefeasible payment in full
in cash of all Guaranteed Obligations. If the Collateral Agent or a Holder so
requests, any such Indebtedness or other obligations shall be enforced and
performance received by Guarantor as trustee for the Holder and the proceeds
thereof shall be paid over to the Holder promptly, in the form received (with
any necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Holder, but without reducing or
affecting the liability of Guarantor under this Guaranty.
(c)If any amount or other payment is made to or accepted by Guarantor in
violation of Sections 5(a) or (b), such amount shall have been paid to Guarantor
for the benefit of, and held in trust for the benefit of, the Holder and be paid
over to the Holder promptly, in the form received (with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as directed by the Holder, but without reducing or affecting the
liability of Guarantor under this Guaranty.
SECTION 6.REINSTATEMENT. This Guaranty will continue to be effective, or be
reinstated, as the case may be, if and to the extent at any time payment, in
whole or in part, of any of the sums due to any Holder on account of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
a Holder on the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any other guarantor, or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Company or any other guarantor or any part of its or
their property, or otherwise, all as though such payments had not been made.
SECTION 7.RANK. Guarantor will ensure that its payment obligations under this
Guaranty will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of Guarantor
now or hereafter existing.
SECTION 8.TERM. This Guaranty and all covenants and agreements of the Guarantor
herein will continue in effect and not be discharged until all Guaranteed
Obligations and other Obligations hereunder shall be indefeasibly paid in full
in cash and shall be subject to reinstatement pursuant to Section 6.


4

--------------------------------------------------------------------------------





SECTION 9.SURVIVAL; INTEGRATION. All representations and warranties herein will
survive the execution and delivery of this Guaranty and may be relied on by any
Holder, regardless of any investigation by or on behalf of any Holder. All
statements in any certificate or other instrument delivered by or on behalf of
Guarantor pursuant to this Guaranty will be representations and warranties of
Guarantor under this Guaranty. Subject to the preceding sentence, this Guaranty
and Guarantor’s Pledge and Security Agreement embody the entire agreement
between each Holder and Guarantor and supersede all prior agreements and
understandings relating to the subject matter hereof.
SECTION 10.AMENDMENT AND WAIVER.
Section 10. 1Requirements. Except as provided in the third paragraph of Section
1, this Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of Guarantor and the Holder.
Section 10. 2Binding Effect. No amendment or waiver consented to as provided in
this Section 10 will extend to or affect any obligation, covenant or agreement
not expressly amended or waived or impair any right consequent thereon. No
course of dealing between Guarantor and any Holder nor any delay in exercising
any rights hereunder or under any other Revolver Document will operate as a
waiver of any rights of any Holder.
SECTION 11.REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to
each Holder as follows:
Section 11.1Power and Authority. Guarantor has the power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof.
Section 11.2Authorization. This Guaranty has been duly authorized by all
necessary company or similar action on the part of Guarantor, and this Guaranty
constitutes upon execution and delivery a legal, valid and binding obligation of
Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by: (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally; and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 11.3Governmental Authorizations. No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by Guarantor
of this Guaranty.
SECTION 12.NOTICES. All notices and communications provided for hereunder shall
be in writing and sent: (a) by telecopy or electronic mail if the sender on the
same day sends a confirming copy by a recognized overnight delivery service
(charges prepaid); (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent: (a) if to the Guarantor,
to 21410 North 19th Avenue, Suite 220, Phoenix, Arizona 85027, or such other
address as the Guarantor shall have specified to the Holders; or (b) if to
Holder, to such Holder at an address specified for such notice or communications
in the Loan Agreement, or such other address as such Holder shall have specified
to the Company. Each notice or other communication delivered in connection with
this Guaranty shall be in English.
SECTION 13.MISCELLANEOUS.


5

--------------------------------------------------------------------------------





Section 13.1Successors and Assigns. All covenants and agreements in this
Guaranty by or on behalf of any of Guarantor or any Holder will bind and inure
to the benefit of its respective successors and assigns whether so expressed or
not.
Section 13.2Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will (to the full extent permitted by law), not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 13.3Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant herein, so that compliance with any one covenant will not (absent such
express contrary provision) excuse compliance with any other covenant. If a
provision refers to action to be taken by any Person, or which such Person is
prohibited from taking, such provision will be applicable whether such action is
taken directly or indirectly by such Person. All references herein to numbered
sections, unless otherwise indicated, are to sections of this Guaranty. Words
and definitions in the singular shall be construed as though in the plural and
vice versa, and words in the masculine, neuter or feminine gender shall be
construed as though in either of the other genders where the context requires.
Section 13.4Assurances. Guarantor agrees to execute and deliver all such
documentation and take all such action as any Holder may from time to time
reasonably request to effectuate fully the purposes of this Guaranty.
Section 13.5Law. This Guaranty shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the Law of the State
of New York, excluding choice-of-law principles that would require or permit the
application of the Law of a jurisdiction other than such State.
Section 13.6Jurisdiction and Process; Jury Trial.
(a)Guarantor irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Guaranty. To the fullest extent permitted by Law, Guarantor irrevocably waives
and agrees not to assert, by way of motion; as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
(b)Guarantor consents to process being served by or on behalf of any Holder in
any suit, action or proceeding referred to in Section 13.6(a) by hand delivery,
by delivery by reputable commercial delivery service, charges prepaid, by
mailing a copy by registered or certified mail (or substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in Section 12 or such other address of which such Holder shall then have been
notified pursuant to Section 12. The Guarantor agrees that such service upon
receipt: (i) shall be in every respect effective service of process on it in any
such suit, action or proceeding; and (ii) shall, to the fullest extent permitted
by Law, be taken and held to be valid personal service on and personal delivery
to it. Notices hereunder shall be conclusively presumed received as evidenced by
a delivery receipt furnished by the United States Postal Service or any
reputable commercial delivery service.


6

--------------------------------------------------------------------------------





(c)Nothing in this Section 13.6 shall affect the right of any Holder to serve
process in any manner permitted by Law, or limit any right that any Holder may
have to bring proceedings against the Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
(d)GUARANTOR AND EACH HOLDER, BY ACCEPTING THIS GUARANTY, WAIVE TRIAL BY JURY IN
ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY OR OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH.
Section 13.7Reproduction of Documents; Execution. This Guaranty may be
reproduced by any Holder by any photographic, photostatic, electronic, digital
or other similar process and such Holder may destroy any original so reproduced.
To the extent permitted by applicable Law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13.7 shall not prohibit
Guarantor or any Holder from contesting any such reproduction to the same extent
it could contest the original, or from introducing evidence to demonstrate the
inaccuracy of any such reproduction. A facsimile or electronic transmission of
the signature page of Guarantor shall be as effective as delivery of a manually
executed counterpart hereof and be admissible into evidence for all purposes.


7

--------------------------------------------------------------------------------







DATED as of the date first above written.
GLOBAL WATER, LLC




By: /s/ Michael J. Liebman            
Name:    Michael J. Liebman
Title:    Manager






8